Per Curiam.
A verdict for the plaintiff in an action of ejectment was rendered as follows:
“We, the jury, find the fee simple title to West-half of Northwest quarter of Section 29, Township 23 S., Range 19 E., is vested in the plaintiff.”
The following judgment was entered: “Whereupon it.. is considered that the said Richard B. Pulían and Elizabeth Pulían Haight do recover against the defendant, J. D. Ayers, the possession of the said premises and that they have a writ of possession therefor; it is further considered that the plaintiffs do recover against the defendant, their costs and charges to be taxed by the Clerk of this Court, and they, the said plaintiffs, have execution therefor.”
The defendant took writ of error.
Section 1979, Chapter XI, of the General Statutes relating to proceedings in ejectment, provides: “A verdict for the plaintiff shall state the quantity of the estate of the plaintiff, and describe the land by its metes and bounds, by the number of the lot or other certain description.”
*10“The judgment awarding possession shall in like manner state the quantity of the estate and give a description of the land recovered.”
A verdict in ejectment which simply finds that the plaintiffs are entitled to a fee simple estate to the lands described therein, does not find the right of possession in the plaintiffs, nor does it authorize the entry in behalf of plaintiffs of a judgment for recovery of possession' of the land. Ropes v. Minshew, 51 Fla. 299, 41 South. Rep. 538. Brown v. Hetherington, 65 Fla. 327.
A judgment in ejectment for the plaintiff is fatally defective which does not state the quantity of the estate and give a description of the land recovered as required by the quoted statute. Hoodless v. Jernigan, 46 Fla. 213, 35 South. Rep. 656.
The judgment is reversed.
Shackleford, C. J., and Taylor, Cockrell and Whitfield, J. J., concur.
Hocker, J., absent.